DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 06/12/2020 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 14-33 are pending.
Priority
4.	Acknowledgement is made of this continuation of Non-provisional Application No. 15/536,537, filed on 06/15/2017, which is a national stage entry of PCT/DK2015/050396, filed on 12/16/2015, which claims foreign priority under 35 U.S.C. 119(a)-(d) to Denmark Patent Application No. DKPA 2014/70786, filing date 12/16/2014.  The certified copy has been filed in the parent ‘537 application, filed on 06/15/2017.
Information Disclosure Statement
5.	The IDS filed on 10/09/2020 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Claim Objections
6.	Claims 14-33 are objected to in the multiple recitations of the abbreviation 2’-FL and DFL, and in the interest of improving claim form, it is suggested that the full names 2’-O-fucosyllactose and 2’,3-di-O-fucosyllactose, respectively, be recited at least once in the claims.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:



7.	Claims 14-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (nature based product) without significantly more. The claim(s) recite(s) variations of crystalline 2’-FL derived from a fermentation broth and isolated using acetic acid, wherein the crystals of 2’-FL comprise less than 3% acetic acid by weight. This judicial exception is not integrated into a practical application because the crystalline 2’-FL is not markedly different in structure from naturally occurring 2’-O-fucosyllactose, which is a common saccharide found in milk. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the term crystalline does not transform the saccharide into something markedly different structurally from the natural 2’-FL.  There is no evidence of record that a crystalline form of 2’-FL is chemically or structurally different than the naturally occurring 2’-FL other than being in a crystal.  Furthermore, the limitations to the claims that recite the product by the process as which it is made are interpreted as product by process limitations.  MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.”  In the instant case, there is no evidence of record that the claimed 2’-FL produced by the method recited in the claims is structurally distinct from naturally occurring 2’-FL found 
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 14-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merighi et al. (US Patent Application Publication 2012/0208181 A1; cited on IDS filed on 10/09/2020).
10.	Claims 14-23 are drawn to crystalline 2’-FL derived from a fermentation broth and isolated using acetic acid, wherein the crystals of 2’-FL comprise less than 3% acetic acid by weight.
	Claims 24-30 are drawn to crystalline 2’-FL polymorph II cyrstallized from an aqueous solution comprising 2’-FL and one or more other fucosylated carbohydrates using acetic acid, wherein the one or more other fucosylated carbohydrates comprise DFL and wherein the crystals of 2’-FL polymorph II comprise less than 3% acetic acid by weight.
	Claims 31-33 are drawn to crystalline 2’-FL obtained by a method of selective crystallization from an aqueous solution comprising 2’-FL and one or more other fucosylated carbohydrates, wherein the one or more other fucosylated carbohydrates comprise DFL, the method comprises:  providing a fermentation broth, in which the 2’-FL and DFL have been produced by a genetically modified cell, separating non-carbohydrate particulates and contaminants from the fermentation broth thereby providing the aqueous solution, adding 
11.	With respect to claim 14, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Given that Merighi et al. fails to disclose the use of acetic acid for the isolation of 2’-O-fucosyllactose, the crystalline 2’-FL taught by Merighi et al. is interpreted as having less than 3% acetic acid by weight.  Regarding the limitations “derived from a fermentation broth and isolated using acetic acid”,  these limitations are interpreted as product by process limitations.  MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.”  Nevertheless, Merighi et al. teach a method for the selective crystallization of 2’-O-fucosyllactose by solvent extraction from an aqueous solution comprising 2’-O-fucosyllactose and one or more other fucosylated carbohydrates produced by a genetically modified bacteria that ferments and produces the oligosaccharides [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].
	With respect to claim 15, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Merighi et al. further teach wherein the crystalline 2’-FL is one that is at least 90%, 95%, 98%, 99% or 100% (interpreted as encompassing the ratio as a content of greater than 90% would meet the desired ratios of 2’FL 
	With respect to claims 16-17, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Merighi et al. further teach wherein the crystalline 2’-FL is one that is at least 90%, 95%, 98%, 99% or 100%  of the desired oligosaccharide by weight and the methods enable the production of 2’-fucosylactose at >50 g/L in bioreactors [see paragraphs 0024-0026 and 0073].
	With respect to claims 18-20, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Given that Merighi et al. fails to disclose the use of acetic acid for the isolation of 2’-O-fucosyllactose, the crystalline 2’-FL taught by Merighi et al. is interpreted as having less than 2%, 1% and 0.5% acetic acid by weight.  
	With respect to claim 21, Merighi et al. teach the lyophilization of the crystalline 2’-FL (interpreted as anhydrous) [see paragraph 0109].
	With respect to claim 22, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Given that 2’-FL compositions are typically amorphous and the claims are not exclusive of other polymorphs, the crystalline 2’-FL is interpreted as comprising polymorph II 2’-FL inherently in the crystalline compositions of Merighi et al.
	With respect to claim 23, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Regarding the limitations “wherein the fermentation broth comprises…”, these limitations only further limit the broth from which In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.”  Nevertheless, Merighi et al. teach crystalline 2’-FL obtained by a method wherein the aqueous solution is produced by a process comprising the steps of culturing an aqueous culture medium containing lactose, a genetically modified cell containing a recombinant gene that encodes a 1,2-fucosyl transferase and is able to produce 2’-O-fucosyllactose by fucosylating lactose, to produce a fermentation broth containing 2’-O-fucosyllactose and the one or more other fucosylated carbohydrates; and separating non-carbohydrate particulates and contaminants from the fermentation broth [see Abstract; paragraphs 0011, 0022-0026]. Merighi et al. teach wherein the one or more other fucosylated carbohydrates comprises lactodifucotetraose (LDFT) (equivalent to 2’,3-di-O-fucosyllactose) [see paragraphs 0024-0026].
	With respect to claim 24, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Given that Merighi et al. fails to disclose the use of acetic acid for the isolation of 2’-O-fucosyllactose, the crystalline 2’-FL taught by Merighi et al. is interpreted as having less than 3% acetic acid by weight.  Given that 2’-FL compositions are typically amorphous and the claims are not exclusive of other polymorphs, the crystalline 2’-FL is interpreted as comprising polymorph II 2’-FL inherently in the crystalline compositions of Merighi et al.  Merighi et al. also teach wherein the one or more In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.”  Nevertheless, Merighi et al. teach crystalline 2’-FL obtained by a method wherein the aqueous solution is produced by a process comprising the steps of culturing an aqueous culture medium containing lactose, a genetically modified cell containing a recombinant gene that encodes a 1,2-fucosyl transferase and is able to produce 2’-O-fucosyllactose by fucosylating lactose, to produce a fermentation broth containing 2’-O-fucosyllactose and the one or more other fucosylated carbohydrates; and separating non-carbohydrate particulates and contaminants from the fermentation broth [see Abstract; paragraphs 0011, 0022-0026]. Merighi et al. teach wherein the one or more other fucosylated carbohydrates comprises lactodifucotetraose (LDFT) (equivalent to 2’,3-di-O-fucosyllactose) [see paragraphs 0024-0026].
	With respect to claim 25, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Merighi et al. further teach wherein the crystalline 2’-FL is one that is at least 90%, 95%, 98%, 99% or 100% (interpreted as encompassing the ratio as a content of greater than 90% would meet the desired ratios of 2’FL 
	With respect to claims 26-27, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Merighi et al. further teach wherein the crystalline 2’-FL is one that is at least 90%, 95%, 98%, 99% or 100%  of the desired oligosaccharide by weight and the methods enable the production of 2’-fucosylactose at >50 g/L in bioreactors [see paragraphs 0024-0026 and 0073].
	With respect to claims 28-30, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Given that Merighi et al. fails to disclose the use of acetic acid for the isolation of 2’-O-fucosyllactose, the crystalline 2’-FL taught by Merighi et al. is interpreted as having less than 2%, 1% and 0.5% acetic acid by weight.  
	With respect to claim 31, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Given that Merighi et al. fails to disclose the use of acetic acid for the isolation of 2’-O-fucosyllactose, the crystalline 2’-FL taught by Merighi et al. is interpreted as having less than 3% acetic acid by weight.   Merighi et al. also teach wherein the one or more other fucosylated carbohydrates comprises lactodifucotetraose (LDFT) (equivalent to 2’,3-di-O-fucosyllactose) [see paragraphs 0024-0026].  Regarding the limitations “providing a fermentation broth…”, “separating non-carbohydrate particulates…”, and “adding acetic acid…”, these limitations are interpreted as product by process limitations.  MPEP 2113 states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.”  Nevertheless, Merighi et al. teach crystalline 2’-FL obtained by a method wherein the aqueous solution is produced by a process comprising the steps of culturing an aqueous culture medium containing lactose, a genetically modified cell containing a recombinant gene that encodes a 1,2-fucosyl transferase and is able to produce 2’-O-fucosyllactose by fucosylating lactose, to produce a fermentation broth containing 2’-O-fucosyllactose and the one or more other fucosylated carbohydrates; and separating non-carbohydrate particulates and contaminants from the fermentation broth [see Abstract; paragraphs 0011, 0022-0026]. Merighi et al. teach wherein the one or more other fucosylated carbohydrates comprises lactodifucotetraose (LDFT) (equivalent to 2’,3-di-O-fucosyllactose) [see paragraphs 0024-0026].
	With respect to claim 32, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Given that 2’-FL compositions are typically amorphous and the claims are not exclusive of other polymorphs, the crystalline 2’-FL is interpreted as comprising polymorph II 2’-FL inherently in the crystalline compositions of Merighi et al.
	With respect to claim 33, Merighi et al. teach crystalline 2’-O-fucosyllactose [see Abstract; paragraphs 0004, 0011, 0022-0025, 0108, 0111].  Given that Merighi et al. fails to disclose the use of acetic acid for the isolation of 2’-O-fucosyllactose, the crystalline 2’-FL taught by Merighi et al. is interpreted as having less than 1% acetic acid by weight.  
Conclusion
12.	Status of the claims:
	Claims 14-33 are pending.
	Claims 14-33 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656